DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Response to Arguments
Applicant's arguments filed on 02/12/2021 have been fully considered but they are not persuasive. 
The applicant argues that the combination of Masri and McAdam would impermissibly change the manner in which the McAdam fruit material operates.  The examiner disagrees.  Masri discloses a tea-based tobacco replacement.  McAdam et al. disclose that:
This invention is able to provide a smokable filler material in which fruit material is the or one of the main combustible fuel materials of the smokable filler material.
  
The invention is also able to be used with or without additional tobacco material, whether cut tobacco leaf or cut reconstituted tobacco sheet material. (page 2, paragraphs 3 and 4).
	
It would have been obvious to one of ordinary skill to use the “fruit material” of McAdam et al. as a replacement for tea as “the or one of the main combustible fuel materials”.  
The applicant argues that the use of inorganic materials in the composition is essential.  First, the use of inorganic filler material is not excluded by the instant claims.  Second, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Third, the inclusion of chalk filler may not be needed for smokeable material intended for a hookah (vs. a cigarette) and although is “preferable” in McAdam et al., it is not required.
The applicant argues that Masri discourages the use of a strongly flavored smoking material.  The examiner disagrees.  The quoted section of Masri indicates that tea flavor is undesired, not strongly flavored smoking material.  In addition, it is notoriously well known that hookah tobaccos can include fruit flavors, which would not lead one of ordinary skill to draw the conclusion that all flavored smoking materials are discouraged.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Masri (U.S. 9,022,041 B2) in view of McAdam et al. (WO 01/95748 A1).
Regarding Claim 1, Masri discloses a tobacco substitute (Col. 3, lines 7-10) comprising glycerin (Col. 5, line 41), fructose (sweetener in Col. 5, line 42) and flavor (Col. 5, line 42). Masri does not disclose that the tobacco substitute comprises apple pomace. However, Masri does disclose that the tobacco substitute has tea leaves instead of tobacco (Col. 3, lines 7-10; Col. 5. lines 39-40) to provide a smoking experience without the downside risks associated with smoking a tobacco product (Col. 1, lines 18-21).
McAdam teaches a smokable filler material suitable for use as a tobacco substitute (Page 1, lines 3-7), wherein the filler material comprises a fruit material (Abstract, line 1). McAdam teaches (Page 6, lines 9-11) that the fruit material may be one or more of most derivatives from fruit including whole fruit, fruit pulp, or fruit residue arising from the manufacture of fruit juices (known as pomace in the art). McAdam also teaches (Page 7, lines 7-9) that apple is one of the fruits selected to make the filler material. McAdam further teaches that fruit material is the or one of the main combustible fuel materials of the smokable filler material (Page 1, lines 16-18) and that using fruit as the filler material enables the product developer to select appropriate flavors and casings in order to provide an acceptable smoking taste and flavor (Page 1, lines 22-25). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masri to incorporate the teachings of McAdam to use apple pomace instead of tea leaves in the tobacco substitute. One of ordinary skill would be motivated by the teachings of McAdam that apple pomace is a suitable tobacco substitute and desire to select the natural flavors of apple to provide acceptable smoking taste and flavor.
Regarding Claim 5, modified Masri discloses all the claim limitations as set forth above in Claim 1. Additionally, the reference discloses the tobacco substitute material being heated in water (Masri, Col. 3, line 45), fermented (Masri, Col. 3, line 47) and dehydrated (Masri, Col. 3, line 51) prior to incorporation in the tobacco substitute (Masri, Col. 3, lines 42-44). Additionally, it is noted that the claimed heating, fermenting, and dehydrating of the apple pomace prior to incorporation in the tobacco substitute are product-by-process limitations.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself (In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985)).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966, the patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969), if the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Absent objective evidence to the contrary, the claimed apple pomace is considered the same as or obvious from apple pomace of McAdam.
Regarding Claim 6, Masri discloses a tobacco substitute (Col. 3, lines 7-10) comprising 40 to 55 wt. % glycerin (the range falls within the range of 40-60 wt. % specified by Masri in Col. 5, line 41), 20 to 30 wt. % fructose (the range overlaps with the range of 10-25 wt. % sweetener specified by Masri in Col. 5, line 42) and 2.5 to 7.5 wt. % flavor (the range overlaps with the range of 1 to 5 wt. % specified by Masri in Col. 5, line 42-43). Masri does not disclose that the tobacco substitute comprises apple pomace. However, Masri does disclose that the tobacco substitute has tea leaves instead of tobacco at 15 to 25 wt. % (Col. 3, lines 7-10; Col. 5. lines 39-40) to provide a smoking experience without the downside risks associated with smoking a tobacco product (Col. 1, lines 18-21).
McAdam teaches a smokable filler material suitable for use as a tobacco substitute (Page 1, lines 3-7), wherein the filler material comprises a fruit material (Abstract, line 1). McAdam teaches (Page 6, lines 9-11) that the fruit material may be one or more of most derivatives from fruit including whole fruit, fruit pulp, or fruit residue arising from the manufacture of fruit juices (known as pomace in the art). McAdam also teaches (Page 7, lines 7-9) that apple is one of the fruits selected to make the filler material. McAdam further teaches that fruit material is the or one of the main combustible fuel materials of the smokable filler material (Page 1, lines 16-18) and that using fruit as the filler material enables the product developer to select appropriate flavors and casings in order to provide an acceptable smoking taste and flavor (Page 1, lines 22-25). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masri to incorporate the teachings of McAdam to use apple pomace instead of tea leaves in the tobacco substitute. One of ordinary skill would be motivated by the teachings of McAdam that apple pomace is a suitable tobacco substitute and desire to select the natural flavors of apple to provide acceptable smoking taste and flavor.
Regarding Claim 11, modified Masri discloses all the claim limitations as set forth above in Claim 6. Additionally, the reference discloses the tobacco substitute material being heated in water (Masri, Col. 3, line 45), fermented (Masri, Col. 3, line 47) and dehydrated (Masri, Col. 3, line 51) prior to incorporation in the tobacco substitute (Masri, Col. 3, lines 42-44). Additionally, it is noted that the claimed heating, fermenting, and dehydrating of the apple pomace prior to incorporation in the tobacco substitute are product-by-process limitations.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself (In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985)).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966, the patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969), if the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Absent objective evidence to the contrary, the claimed apple pomace is considered the same as or obvious from apple pomace of McAdam.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Masri (U.S. 9,022,041 B2) in view of McAdam (WO 01/95748 A1), as applied to claim 1, in further view of Kindvall et al. (WO 2016/162420 A1). 
Regarding Claims 2 and 4, modified Masri discloses all the claim limitations as set forth above in Claim 1.  However, the reference does not explicitly disclose using a preservative (as cited in Claim 2), wherein the preservative is provided in an effective amount comprising 0.5 wt. % to 1 wt. % (as cited in Claim 4).
Kindvall teaches a smokeless tobacco composition (Page 10, line 5) comprising a preservative (salt, such as sodium chloride) (Page 10, 17-19), wherein the amount of the preservative falls within the range of about 0.5 wt. % to about 10 wt. % (Page 10, lines 23-25) (this range overlaps with the range of 0.5 wt. % to 1 wt. %, as specified in the instant application). Kindvall further teaches that the preservative (salt) contributes to improved shelf life of the tobacco product (Page 10, line 19) and lowers the water activity of the product, thus preventing micro-organisms from growing (Page 10, line 20-21). Therefore, the amount of preservative in the range of from about 0.5 wt. % to about 10 wt. % provided by Kindvall can be considered to be an effective amount of preservative to prevent microbial growth.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masri in view of McAdam to incorporate the teachings of Kindvall to include a preservative in the tobacco substitute (as cited in Claim 2) in an effective amount comprising 0.5 wt. % to 1 wt. % (as cited in Claim 4). Doing so would prevent microbial growth, thus preserving the product’s freshness, and therefore extending its shelf life.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Masri (U.S. 9,022,041 B2) in view of McAdam (WO 01/95748 A1), as applied to claim 1, in further view of Holton, Jr. et al. (U.S. 7,861,728 B2).
Regarding Claim 3, modified Masri discloses all the claim limitations as set forth above in Claim 1. However, the reference does not disclose the tobacco substitute comprising a coloring.
Holton teaches a smokeless tobacco product (Abstract, line 1) comprising a colorant (Col. 5, lines 48-49). Holton further teaches (Col. 6, lines 57-58) that a colorant may be employed to provide the desired visual attributes to the tobacco formulation. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masri in view of McAdam to incorporate the teachings of Holton to include a coloring in the tobacco substitute. Doing so would provide the desired visual attributes to the substitute, such as an appearance of genuine tobacco. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Masri (U.S. 9,022,041 B2) in view of McAdam (WO 01/95748 A1), as applied to claim 6, in further view of Kindvall (WO 2016/162420 A1).
Regarding Claim 7, modified Masri discloses all the claim limitations as set forth above in Claim 6. However, the reference does not disclose the tobacco substitute comprising a preservative at 0.5 to 1 wt. %.
Kindvall teaches a smokeless tobacco composition (Page 10, line 5) comprising a preservative (salt, such as sodium chloride) (Page 10, 17-19), wherein the amount of the preservative falls within the range of about 0.5 wt. % to about 10 wt. % (Page 10, lines 23-25) (this range overlaps with the range of 0.5 wt. % to 1 wt. %, as specified in the instant application). Kindvall further teaches that the preservative (salt) contributes to improved shelf life of the tobacco product (Page 10, line 19) and lowers the water activity of the product, thus preventing micro-organisms from growing (Page 10, line 20-21).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masri in view of McAdam to incorporate the teachings of Kindvall to include a preservative in the tobacco substitute in an amount from 0.5 to 1 wt. %. Doing so would prevent microbial growth, thus preserving the product’s freshness, and therefore extending its shelf life.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Masri (U.S. 9,022,041 B2) in view of McAdam (WO 01/95748 A1), as applied to claim 6, in further view of Holton (U.S. 7,861,728 B2).
Regarding Claim 8, modified Masri discloses all the claim limitations as set forth above in Claim 6. However, the reference does not disclose the tobacco substitute comprising a coloring at 1 to 2.5 wt. %. 
Holton teaches a smokeless tobacco product (Abstract, line 1) comprising a colorant (Col. 5, lines 48-49), wherein the amount of the colorant falls within the range of about 1 wt. % to about 3 wt. % (Col. 6, lines 59-61) (this range overlaps with the range of 1 wt. % to 2.5 wt. %, as specified in the instant application). Holton further teaches (Col. 6, lines 57-58) that a colorant may be employed in amounts sufficient to provide the desired visual attributes to the tobacco formulation.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masri in view of McAdam to incorporate the teachings of Holton to include a coloring in the tobacco substitute in an amount from 1 to 2.5 wt. %. Doing so would provide a sufficient amount of coloring to achieve the desired visual attributes in the substitute, such as give the substitute an appearance of genuine tobacco. 


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Felton/Primary Examiner, Art Unit 1747